Citation Nr: 1538023	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus, type II and/or hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA opinions in August 2012 and January 2014.  The VA examiners found that the Veteran's atrial fibrillation was not at least as likely as not proximately due to or the result of his service-connected diabetes mellitus, type II.  In a December 2012 opinion, a private physician stated that it is as likely as not that the Veteran's atrial fibrillation is a residual condition secondary to his diabetes.  The private physician's rationale noted that atrial fibrillation has been associated with diabetes mellitus.  The January 2014 VA examiner addressed the December 2012 private opinion, and opined that the Veteran's claimed atrial fibrillation is not due to or the result of his service-connected diabetes mellitus, type II.  

Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  Although the VA opinions address whether the Veteran's atrial fibrillation was proximately due to his service-connected diabetes mellitus, type II, the opinions do not address whether the Veteran's atrial fibrillation was aggravated by his service-connected diabetes.  In the December 2012 opinion, the private physician stated that "These studies and experimental studies have provided the association between Atrial Fibrillation and Diabetes Mellitus."  As the opinion indicates that there is a connection between atrial fibrillation and diabetes mellitus, the VA opinions of record are incomplete.  The claim must be remanded to obtain an opinion as to whether the Veteran's atrial fibrillation is aggravated by his service-connected diabetes mellitus, type II.  

Additionally, the January 2014 VA examiner stated that "In a report from the Mayo clinic from 2/8/13 the causes listed for atrial fibrillation are hypertension . . ."  The Veteran is service-connected for hypertension.  However, the VA examiner did not address whether the Veteran's atrial fibrillation is related to his hypertension.  As the examiner's statement indicates the atrial fibrillation may be caused or aggravated by hypertension, an additional VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA physician who provided the January 2014 opinion, or if unavailable, a VA clinician of appropriate expertise, to provide addendum opinions as to the following:

(a)  Whether the Veteran's atrial fibrillation is at least as likely as not (at least a 50 percent probability) aggravated by (permanently worsened beyond normal progression of the disorder) his service-connected diabetes mellitus, type II.

(b)  Whether the Veteran's atrial fibrillation is at least as likely as not (at least a 50 percent probability) caused or aggravated by (permanently worsened beyond normal progression of the disorder) his service-connected hypertension.

The examiner should address the February 2013 Mayo Clinic report referenced in the January 2014 VA opinion, indicating hypertension is a cause of atrial fibrillation.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus, type II, and/or hypertension.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

